Citation Nr: 0934772	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  03-04 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1978 to June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned claim.  
The Columbia, South Carolina, RO, is the certifying RO in 
this matter.

In March 2005 the Veteran testified at a Travel Board hearing 
before a Veterans Law Judge in Columbia, South Carolina.  A 
transcript of that hearing is of record in the claims folder.  
The Veterans Law Judge before whom she testified on that 
occasion is no longer with the Board.  The Veteran was 
advised of her entitlement to another hearing, but she 
declined an additional hearing in a May 2009 letter submitted 
directly to the Board.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in February 2006 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran is competently diagnosed with acquired 
psychiatric disorders including posttraumatic stress disorder 
(PTSD) and schizophrenia.

2.  Competent psychiatric opinion states the Veteran's 
diagnosed PTSD is due to sexual assault during active 
service.




CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
PTSD was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(c),(f), 4.125 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the above-cited legal 
authority, and in view of the Board's favorable disposition 
of the claim, the Board finds that all notification and 
development action needed to render a fair decision on the 
issue of service connection for an acquired psychiatric 
disorder has been accomplished.
  
Analysis

The Veteran asserts, in essence, that she had psychiatric 
problems prior to service about which she told the recruiter 
before her induction.  The Veteran maintains she was sexually 
assaulted by a group of airmen in service but did not tell 
anyone because she believed she would be relieved of active 
duty if it became common knowledge.  

The Veteran's claim, submitted in December 2002, requested 
service connection for schizophrenia and manic depression.  
However, the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board must 
accordingly consider entitlement to service connection for 
any diagnosed acquired psychiatric disorder.

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.   Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

In this case, a VA specialist in October 2005 diagnosed the 
Veteran with bipolar-type schizoaffective disorder and PTSD.  
These diagnoses were confirmed by another VA examination in 
October 2006.  The Board accordingly finds the Veteran has a 
diagnosed acquired psychiatric disorder, and the first 
element of service connection is accordingly met.

Service connection specifically for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the in-service stressor 
occurred.  38 C.F.R. § 3.304(f). 

A medical professional's opinion based on a post-service 
examination of a veteran is not competent evidence that an 
in-service stressor occurred.  Cohen v. Brown, 10 Vet. App. 
128, 145 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).   However, when the claimed PTSD stressor is physical 
or sexual assault in service, credible supporting evidence 
may consist of a medical opinion, based on review of the 
evidence, that the personal assault occurred.  38 C.F.R. 
§ 3.304(f)(3). 

In this case the VA reviewer in October 2005 stated the 
Veteran's schizoaffective disorder probably preexisted active 
service and was not incurred in or aggravated by such 
service.  However, the reviewer stated a belief that the 
Veteran did experience sexual trauma in the military that 
caused or contributed toward her current psychiatric 
disorder.  

Similarly, the VA examiner in October 2006 stated the Veteran 
clearly had current schizoaffective disorder that predated 
active service but that the sexual trauma during service 
likely exacerbated her psychotic spectrum disorder.  PTSD was 
difficult, but the Veteran was likely to be experiencing mild 
PTSD disorder symptoms.

Based on the medical evidence above the Board finds the 
criteria for service connection for PTSD are met.  The 
Veteran has been competently diagnosed with PTSD due to 
sexual trauma in service, and such sexual trauma is verified 
by competent medical opinion.   

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  In this case, competent and 
uncontroverted medical opinion establishes entitlement to the 
benefit claimed.  Accordingly, the claim for service 
connection for PTSD is granted.

ORDER

Service connection for an acquired psychiatric disorder is 
granted.



____________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


